Citation Nr: 1529931	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease (DDD) with chronic lumbar strain.

2.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and an August 2014 rating decision of the VA RO in Nashville, Tennessee.  In June 2007, the RO awarded service connection for low back strain and assigned an initial 10 percent rating, effective from June 1, 2007.  In August 2014, the RO awarded separate 10 percent ratings for radiculopathy of the right and left lower extremities, respectively, effective from July 26, 2014.

The Board remanded this claim in October 2011 and again in May 2014 for further development.  It now returns for appellate review.

The issues of entitlement to an increased rating for GERD, entitlement to an increased rating for migraines, and entitlement to service connection for posttraumatic stress disorder have been raised by the record and, although it appears as though the Agency of Original Jurisdiction (AOJ) is developing these claims, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's DDD with lumbar strain has been manifested by pain, stiffness, and limitation of motion, with flexion limited at worst to 80 degrees.

2.  The Veteran's radiculopathy of the right lower extremity has been manifested by mild intermittent pain, since July 26, 2014.  There was no evidence of radiculopathy of the right lower extremity prior to July 26, 2014.

3.  The Veteran's radiculopathy of the left lower extremity has been manifested by mild intermittent pain, since July 26, 2014.  There was no evidence of radiculopathy of the left lower extremity prior to July 26, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for DDD with lumbar strain have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.120, 4.124, 4.124a, Diagnostic Code 8720 (2014).

3.  The criteria for an initial disability rating greater than 10 percent for radiculopathy of the left lower extremity have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.120, 4.124, 4.124a, Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a September 2012 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of these claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in April 2007, December 2011, and July 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's DDD with lumbar strain or radiculopathy since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); Accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  



II.  Compliance with Remand Directives

The Board remanded this case in May 2014 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97,105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the outstanding VA treatment records dated since September 2011 have been obtained and associated with the claims file and a VA examiner provided the requested VA examination report in July 2014.  Thus, the Board finds that there has been at least substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. at 105.


III. Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected DDD with lumbar strain and bilateral radiculopathy.  For the following reasons, the Board finds that entitlement to a rating greater than 10 percent for the low back disorder and separate ratings greater than 10 percent for the radiculopathy of each lower extremity is not established.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  DDD with Lumbar Strain

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS is discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The criteria for a rating greater than 10 percent for the lumbar strain were not met or approximated during the time period on appeal.  The April 2007 VA examination report reflects that the Veteran reported stiffness and constant pain resulting from his lumbar strain, however, he also stated that the pain was relieved with rest and that he could function without medication.  The Veteran also reported one incapacitating episode in the year prior to the examination which lasted 12 days.  The VA examiner stated that there was no functional impact resulting from the lumbar strain.

The April 2007 VA examination report goes on to state that the Veteran's lumbar spine x-ray was normal, there was no evidence of radiating pain on movement, muscle spasms were absent, and there was no ankylosis of the lumbar spine.  However, tenderness was noted with palpation.  The April 2007 VA examination report reflects that the range of motion of the Veteran's thoracolumbar spine was normal.  The range of motion after repetitive testing was not reported in degrees, however, it was noted that joint function of the spine was additionally limited after repetitive use by pain, which caused the major functional impact.  Fatigue, weakness, lack of endurance and incoordination did not additionally limit the range of motion after repetitive use.  The Veteran had normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curvatures of the spine.  Finally, the April 2007 VA examination report noted that there were no signs of IVDS with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities was entirely normal.

The December 2011 VA examination report diagnosed the Veteran with mild degenerative disc disease of the lumbar spine and chronic lumbar strain.  The Veteran reported having flare-ups which resulted in difficulty getting comfortable while lying on his back or walking long distances.  The range of motion of the Veteran's spine was normal, even after repetitive use, and the VA examiner noted that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The December 2011 VA examination report reflects that the Veteran had bilateral low back paramuscular tenderness on palpation and there was guarding and/or muscles spasms present, but that they did not result in abnormal gait or spinal contour.  The VA examiner went on to state that the Veteran did not have muscle atrophy, IVDS of the thoracolumbar spine, or any neurological abnormalities related to his lumbar strain.  Strength of the lower extremities was normal, i.e., 5/5.  Neurological examination of the lower extremities was also entirely normal, and there was no radicular pain or any signs or symptoms due to radiculopathy.  The December 2011 VA examination report does, however, note that arthritis of the thoracolumbar spine was documented.

A May 2012 VA treatment records shows that the Veteran had decreased range of motion of his spine, although it was not given in degrees, and that the amount of pain medication he had been given was less than effective.

A July 2012 VA treatment record reflects that the increased amount of pain medication prescribed to the Veteran was effective and that he should continue his present therapy.

In an October 2012 statement, the Veteran noted that there are days when he cannot walk without hurting due to his lumbar strain.

An August 2013 VA treatment record notes that the pain medication prescribed to the Veteran was no longer effective and the Veteran was prescribed a different medication to help with the pain resulting from his lumbar strain.

Finally, the July 2014 VA examination report reflects that the Veteran had flare-ups that resulted in increased pain and stiffness with decreased mobility.  The Veteran's range of motion was limited by objective evidence of painful motion as follows: forward flexion to 80 degrees with pain at 65 degrees, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 20 degrees with pain at 15 degrees, left lateral flexion to 20 degrees with pain at 15 degrees, right lateral rotation to 20 degrees with pain 15 degrees, and left lateral rotation to 20 degrees with pain at 15 degrees.  There was no additional loss of range of motion after repetitive use testing.  The July 2014 VA examination report reflects that the Veteran had functional loss and/or impairment due to less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  In addition, the examiner noted diffuse low back paraspinal tender to palpation.  However, the VA examiner also noted that the Veteran did not have muscle spasms or guarding of the thoracolumbar spine, abnormal gait or abnormal spinal contour, ankylosis of the spine, or IVDS.  Strength of the lower extremities was normal, i.e., 5/5.  The July 2014 VA examination report does note that arthritis of the spine had been documented.

The criteria for a rating higher than 10 percent have not been met or approximated at any time during the appeal.  The Veteran has not had forward flexion of the lumbar spine limited to 60 degrees or less or a combined range of motion of the lumbar spine of 120 degrees or less, including when pain is taken into account and after repetitive testing.  See 38 C.F.R. § 4.71a.  At worst, his forward flexion was limited to 80 degrees.  Even though pain was noted at 65 degrees of forward flexion, under Mitchell, supra, pain must actually affect some aspect of the normal working movements of the body to constitute functional impairment warranting a potentially higher rating.  Nor is there any evidence that the Veteran has had muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a.  While there was an indication of spasms and/or guarding on VA examination in December 2011, the VA examiner specifically noted that there was no resulting abnormal gait or spinal contour, nor has such  been demonstrated at any time during the appellate period.  

The Board has also considered whether the Veteran has additional disability of the spine beyond that recorded in range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Pain was noted as a primary symptom in the Veteran's VA treatment records, his October 2012 statement, and the April 2007, December 2011, and July 2014 VA examination reports.  However, all of the VA examination reports show that the Veteran has not had additional limitation of motion after repetitive use of the spine.  In addition, the rating currently assigned to the Veteran's lumbar strain compensates for painful motion, tightness, and stiffness of the spine, in the absence of a compensable limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003.  Thus, although the evidence shows that the Veteran experiences painful motion and other symptoms, it does not result in a higher rating because it does not actually result in additional functional loss.  See DeLuca 8 Vet. App. at 204-7.  Again, at worst forward flexion was limited to 80 degrees with no additional limitation in range of motion following repetitive use testing.  

In addition, the Veteran's reported flare-ups do not cause additional functional impairment warranting a higher rating.  The Board has considered the Veteran's statements reflected in the December 2011 and July 2014 VA examination reports that he experienced flare-ups that resulted in difficulty getting comfortable while lying on his back or walking long distances as well as increased pain and stiffness with decreased mobility.  However, the fact that he had such flare-ups does not by itself warrant a higher rating.  Rather, they are already taken into account and built into the 10 percent rating assigned based on the clinical findings and the evidence of how the Veteran's low back disability manifested, as discussed above.  In this regard, "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

There may have been occasions when a flare-up caused functional impairment that, if present over an extended period of time, would warrant a higher rating, as the Veteran reported happening within the year prior to the April 2007 VA examination report when the Veteran was incapacitated for 12 days.  However, there is no other evidence in the record that the Veteran's flare-ups have caused incapacitation since.  In fact, the Veteran has never sought treatment for incapacitating episodes from VA and has not alleged that his flare-ups cause any further limitation to his functionality.

As previously discussed, the August 2014 addendum to the July 2014 VA examination report states that the physician "cannot report further loss of [range of motion] due to [the Veteran's] back condition without resorting to mere speculation as this would require exam of Veteran during flare-up."  The Court held in Voerth v. West, 13 Vet. App. 117, 122-23 (1999), that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity.  There is no evidence showing that the Veteran's flare-ups impair his earning capacity.  Rather, the Veteran has only reported uncomfortableness as well as increased pain and stiffness with decreased mobility as the impact of his flare-ups.  As these symptoms are contemplated by the 10 percent rating assigned, the Board finds that the preponderance of the evidence shows that the Veteran's flare-ups do not occur with a regularity or duration supporting a rating higher than 10 percent.  See id.

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6).  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

While there have been no findings of IVDS, the Veteran does have degenerative disc disease.  However, there is no evidence that he has had any incapacitating episodes during the pendency of the appeal.  More specifically, there is no evidence that the Veteran has been prescribed bed rest by a physician or that he is being treated by a physician during his flare-ups.  Thus, the Veteran has had no incapacitating episodes during the time on appeal and the criteria for a higher rating are not met under the Formula for Rating IVDS Based on Incapacitating Episodes.  See id.  Accordingly, the Veteran has been properly rated under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (6).

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran is currently service-connected for radiculopathy of the right and left sciatic nerve, as further discussed below.  However, besides the radiculopathy of the lower extremities shown in July 2014, there is no evidence of any neurologic abnormalities or findings related to the service-connected lumbar strain.  All of the VA examiners found no evidence of any other neurological abnormalities.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment such that a separate neurological disability rating, as it applies to his service-connected lumbar strain, is warranted. 

Further, there were no complaints or findings of radiculopathy of the lower extremities prior to July 26, 2014.  The VA examinations in April 2007 and December 2011 revealed no evidence of radiating pain on movement, no signs of IVDS with chronic and permanent nerve root involvement, and no neurological abnormalities related to the Veteran's lumbar strain.  Strength of the lower extremities was normal, i.e., 5/5.  Neurological examination of the lower extremities was also entirely normal, and there was no radicular pain or any signs or symptoms due to radiculopathy.  Thus, separate compensable ratings for radiculopathy of the lower extremities are not warranted prior to July 26, 2014.

The Board has also considered whether a higher or separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis.  In this regard, the December 2011 and July 2014 VA examination reports noted that there was evidence of arthritis of the spine.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. 

A higher rating is not available under DC 5003, as there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations with regards to the Veteran's lumbar strain.  Moreover, a separate rating under DC 5003 cannot be assigned, as this would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, a separate or higher rating is not available under 38 C.F.R. § 4.71a, DC 5003.

As there is no evidence showing that the Veteran's lumbar strain has approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126.

B.  Radiculopathy of the Lower Extremities

As noted above, there were no complaints or findings of radiculopathy of the Veteran's lower extremities prior to July 26, 2014.  He has been assigned a 10 percent rating for radiculopathy of each lower extremity as of July 26, 2014.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.

The Veteran's radiculopathy has been rated under DC 8720, neuralgia of the sciatic nerve.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  The rating criteria instruct the rater to see the nerve involved for the DC and rating.  See id.

Thus, under DC 8520, for paralysis of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis and a 20 percent evaluation is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether due to the varied level of the nerve lesion or to partial nerve regeneration.  See 38 C.F.R. § 4.124a.  In addition, the ratings are for unilateral involvement, therefore, when there is bilateral involvement, the bilateral factor is to be applied.  See id.

The criteria for separate ratings greater than 10 percent for the Veteran's radiculopathy of the right and left sciatic nerve were not met or approximated during the time period on appeal

The record prior to the July 2014 was essentially unremarkable with regard to evidence of radiculopathy.  However, in the July 2014 VA examination report, the examiner noted that the Veteran had intermittent pain (usually dull) in both his right and left lower extremities and that the nerve root involved was the sciatic nerve.  The severity of the Veteran's radiculopathy was noted as mild for each side affected.  There was no evidence of any weakness, as strength of the lower extremities was 5/5 and there was no muscle atrophy.  Reflexes and sensation were normal.  Straight leg raising test was also negative.  The Veteran denied any numbness.  There is no other evidence in the record regarding the Veteran's radiculopathy.  

In short, the Veteran's radiculopathy of the lower extremities is manifested only by mild intermittent pain, and the VA examiner described the severity of the radiculopathy as mild for each side.  Therefore, the Board finds that there is no indication that the severity of the Veteran's radiculopathy is moderate, and a rating in excess of 10 percent for either lower extremity is not warranted.  As there is no evidence showing that the Veteran's radiculopathy has approximated the criteria for a rating greater than 10 percent for either the right or left lower extremity at any point during the pendency of this claim, staging is not warranted for the time period under review (that is, from July 26, 2014, forward).  See Fenderson, 12 Vet. App. at 126.

C.  Totally Disability Rating based upon Individual Unemployability

As there is no evidence or assertion of unemployability related to the Veteran's lumbar strain and/or radiculopathy during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

D.  Extraschedular Consideration

The Board has considered whether the Veteran's lumbar strain and radiculopathy claims should be referred for extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for either the DDD with lumbar strain or the radiculopathy of the lower extremities.  As discussed above, the evidence of record shows that the Veteran's low back disorder is manifested by pain, stiffness, and limited motion.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as the General Rating Formula.  See 38 C.F.R. § 4.71a.  The evidence of record also shows that the Veteran's radiculopathy is manifested by mild intermittent pain in each lower extremity.  This symptom and functional limitation is contemplated by, and indeed directly addressed by sections 4.120, 4.124, and 4.124a of the regulations, as well as DC 8720.  See 38 C.F.R. § 4.124a.

Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of the 10 percent rating for his low back disorder, as well as by the separate 10 percent ratings for radiculopathy of his right and left lower extremities under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Accordingly, there is no evidence indicating that either the Veteran's low back disorder or radiculopathy present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's claims will not be referred for extraschedular consideration.  See id.


ORDER

Entitlement to a rating in excess of 10 for DDD with chronic lumbar strain is denied, for the entire appellate period.

Entitlement to a rating in excess of 10 for radiculopathy of the right lower extremity is denied, for the entire appellate period.

Entitlement to a rating in excess of 10 for radiculopathy of the left lower extremity is denied, for the entire appellate period.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


